DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitation of claim 9 is incomplete because it does not ended with a period.
The recitation of “an error” recited in claim 15, line 2 is suggested to change to - the error -- since it appears to refer to “an error” previously recited in claim 14, line 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Desclos et al (US 2014/0133525) in view of Terk et al (US 5,812,066) or Boseli et al (US 2013/0012144).
Regarding independent claim 1, Desclos, as shown in figures 3-6, teaches an antenna system, comprising: a modal antenna comprising a driven element and a parasitic element, the modal antenna operable in a selected mode of a plurality of modes, each mode of the plurality of modes associated with a different radiation pattern or polarization (fig. 6: 44; [0028]); a tuning circuit configured to control an electrical characteristic associated with the parasitic element to operate the modal antenna in each of the plurality of modes (fig. 6: 41 and 43); a radio frequency circuit (fig. 6: 40 and 41); a transmission line coupling the radio frequency circuit to the modal antenna (fig. 6: 42); wherein the radio frequency circuit is configured to modulate a control signal onto an RF signal to generate a transmit signal for communication over the transmission line to the tuning circuit; and wherein the tuning circuit is configured to demodulate the control signal such that the tuning circuit can adjust a mode of the modal antenna based at least in part on the control signal. See also [0029]-[0032]; [0039], [0042] and [0050]. Desclos fails to explicitly teach the control signal comprising a frame having a plurality of bits associated with the selected mode of the antenna, wherein the radio frequency circuit is configured to encode the plurality of bits associated with the selected mode in accordance with a coding scheme, the coding scheme specifying a unique code for each mode of the plurality of modes, wherein the unique code for each mode of the plurality of modes differs by at least two bits relative to the unique code for each other mode of the plurality of modes. However, Desclos further teaches using different PWM for the control signal to control the tuning circuit (fig. 6: 14A-14B). Such different number of bit in each of the PWM signals are considered different coding mode and the different of at least two bits between modes would be easily derived from coding the control signal ([0026] and [0050]). Moreover, Terk or Boseli, from the same field of endeavor, teaches using different coding scheme for the control signal to control the mode of the antenna. See Terk: col. 2, line 52 to col. 3, line 8 and col. 3, lines 18-34 or Boseli: [0387]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Desclos by employing the teachings as taught by Terk or Boseli so as to control the antenna based on the coding scheme of the control signal.
Regarding independent claim 13, the claim is a corresponding method claim and recites similar subject matter and therefore, similar rationale is applied as for claim 1.
Regarding dependent claims 2, 3, 9, 10, 16, 17, 19 and 20, Desclos as modified by Terk or Boseli fails to further teach the frame sizes with different number of bits (claims 2, 3, 10, 16, 17 and 20) or alternating the transmission of different frame size to the tuning circuit (claims 9 and 19). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Desclos as modified by Terk or Boseli to select a number of bits or alternative transmission of the controlling frames as recited in order to arrive at the claimed invention. Such modification would not involve any inventive feature since it is just a matter of design option of how to control the tuning circuit for transmission of data.
	Regarding dependent claims 4-6 and 18, Desclos as modified by Terk or Boseli fails to further teach the difference between the modes by a number of bits and the plurality of modes being at least for modes (claim 6). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Desclos as modified by Terk or Boseli to select a number of bits to differentiate between coding schemes or modes for the control signal and the plurality of modes being at least for modes in order to arrive at the claimed invention. Such modification would not involve any inventive feature since it is just a matter of design option for coding the control signals. Note that, Desclos teaches multi-mode coding for the control signal (fig. 3: 14; fig. 4: 22; and fig. 5: 31).
Regarding dependent claim 11, Desclos as modified by Terk or Boseli fails to explicitly teach the RF circuit is disposed on the first circuit board and at least one of the tuning or modal antenna is disposed on s second circuit board that is physically separate from the first circuit board. However, using a circuit boards for the RF circuit and tuning or modal antenna are notoriously well-known in the art and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Desclos as modified by Terk or Boseli to implement the circuitry onto the individual circuit board.
Regarding dependent claim 12, Desclos as modified by Terk or Boseli further teach wherein the radio frequency circuit comprises a front end module configured to generate the RF signal and a control circuit configured to modulate the control signal onto the RF signal to generate the transmit signal. See Desclos: fig. 6.
Regarding dependent claims 7, 8, 14 and 15, Desclos as modified by Terk or Boseli fails to further teach wherein the tuning circuit is configured to detect an error in the control signal when the plurality of bits are not associated with any unique code in the coding scheme (claims 7 and 14) and wherein the tuning circuit is configured to maintain a current mode of the modal antenna when an error is detected in the control signal (claims 8 and 15). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized, based on common knowledge, the invention of Desclos as modified by Terk or Boseli for the tuning decoder (fig. 3: 15; fig. 4: 23; fig. 5: 33) to detect an error in the control signal when the tuning decoder is not able to decode the control signal and as a result, maintaining the current control mode until the newly decoded control signal is provided to the antenna.

Conclusion
Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References Kano (US 2017/0155194), Desclos et al (US 20180277963) and Singh et al (US 2018/0351255) are cited because they are pertinent to the method and apparatus for controlling the modal antenna.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636